Exhibit 10.1

June 30, 2009

Mel Karmazin
New York, New York

Dear Mr. Karmazin:

     This letter agreement amends the amended employment agreement (the
“Employment Agreement”) dated November 18, 2004 (the “Effective Date”), between
Sirius Satellite Radio Inc. (“Sirius”) and you. References to Sirius shall mean
Sirius XM Radio Inc. (the successor to Sirius).

     1. Amendment of Section 1 (Term) of the Employment Agreement. Section 1 of
the Employment Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

“The term of your employment under this letter agreement (the “Agreement”) will
continue, unless earlier terminated by Sirius or by you pursuant to this
Agreement, through and until December 31, 2012 (such period, notwithstanding any
earlier termination, the “Employment Term”).”

     2. Amendments to Section 3 (Compensation) of the Employment Agreement. (a)
Section 3(a) of the Employment Agreement is hereby amended by adding the
following sentence at the end thereof:

“On January 1, 2010, your base salary shall be increased to $1,500,000 per
annum.”

     (b) Section 3(c) of the Employment Agreement is hereby amended by adding
the following provision at the end thereof:

“On June 30, 2009, Sirius will issue to you an option (the “2009 Option”) to
acquire 120,000,000 shares of Common Stock under the Sirius XM Radio 2009
Long-Term Stock Incentive Plan (the “2009 Plan”). The 2009 Option will be
represented by an option agreement identical to the form attached hereto as
Exhibit A (the “2009 Option Agreement”). The 2009 Option Agreement will provide
for (i) an exercise price per share of Common Stock equal to $0.430, the closing
price of Common Stock on June 30, 2009 on the NASDAQ Global Select Market, (ii)
subject to the termination or accelerated vesting of all or a portion of the
shares of Common Stock subject to the 2009 Option as set forth in the 2009 Plan
and the 2009 Option Agreement, the vesting of the 2009 Option with respect

--------------------------------------------------------------------------------



to 25% of the shares of Common Stock subject thereto on each of December 31,
2010, December 31, 2011, June 30, 2012 and December 31, 2012, and (iii) a term
extending until at least December 31, 2014, unless earlier exercised or
terminated. For the avoidance of doubt, references to “Option” in this Agreement
shall not include the 2009 Option (other than for purposes of Sections 9 and
11).”

      3. No Other Amendments. Except as expressly amended, modified and
supplemented by this letter agreement, the provisions of the Employment
Agreement are and shall remain in full force and effect.

     4. Governing Law. This letter agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and to be performed entirely within the State of New York.

     5. Counterparts. This letter agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

     6. Entire Agreement. This letter agreement represents the entire agreement
of Sirius and you with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the parties hereto
relative to the subject matter hereof not expressly set forth or referred to
herein.

  SIRIUS XM RADIO INC.         By: /s/ Patrick L. Donnelly     Patrick L.
Donnelly     Executive Vice President, General     Counsel and Secretary


Accepted and agreed as of the date first above written:   s/ Mel Karmazin Mel
Karmazin







--------------------------------------------------------------------------------



Exhibit A

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

SIRIUS XM RADIO 2009 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (this “Agreement”), dated June 30, 2009,
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and MEL
KARMAZIN (the “Employee”).

     1. Grant of Option; Vesting. (a) Subject to the terms and conditions of
this Agreement, the Sirius XM Radio 2009 Long-Term Stock Incentive Plan (the
“Plan”), and the Employment Agreement, dated November 18, 2004, between the
Company and the Employee (as amended by the letter agreement dated June 30,
2009, the “Employment Agreement”), the Company hereby grants to the Employee the
right and option (this “Option”) to purchase up to one hundred twenty million
(120,000,000) shares (the “Shares”) of common stock, par value $0.001 per share,
of the Company at a price per share of $0.430 (the “Exercise Price”). This
Option is not intended to qualify as an Incentive Stock Option for purposes of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). In
the case of any stock split, stock dividend or like change in the Shares
occurring after the date hereof, the number of Shares and the Exercise Price
shall be adjusted as set forth in Section 4(b) of the Plan.

      (b) Subject to the terms of this Agreement, this Option shall vest and
become exercisable in four equal installments on each of December 31, 2010,
December 31, 2011, June 30, 2012 and December 31, 2012.

     (c) If the Employee’s employment with the Company terminates for any
reason, this Option, to the extent not then vested, shall immediately terminate
without consideration; provided that if the Employee’s employment is terminated
(x) due to death or Disability (as defined in the Employment Agreement), (y) by
the Company without Cause (as defined in the Employment Agreement), or (z) by
the Employee for Good Reason (as defined in the Employment Agreement), the
unvested portion of this Option, to the extent not previously cancelled or
forfeited, shall immediately become vested and exercisable. Notwithstanding the
foregoing, all unvested outstanding Options shall vest in full and become
exercisable upon a Change of Control (as defined in the Plan).

     2. Term. This Option shall terminate on December 31, 2014 (the “Option
Expiration Date”); provided that if:

     (a) the Employee’s employment with the Company is terminated due to the
Employee’s death or Disability, by the Company without Cause or by the Employee
for

--------------------------------------------------------------------------------



Good Reason, the Employee may exercise this Option in full until (i) December
31, 2013 (at which time the Option shall be cancelled) if such termination
occurs on or prior to December 31, 2012, and (ii) the Option Expiration Date if
such termination occurs on or after January 1, 2013;

     (b) the Employee’s employment with the Company is terminated for Cause, the
Option shall be cancelled upon the date of such termination;

     (c) the Employee voluntarily terminates his employment with the Company
without Good Reason, the Employee may exercise the vested portion of this Option
until ninety days following the date of such termination (at which time the
Option shall be cancelled), but not later than the Option Expiration Date; and

     (d) the Employee and the Company agree in writing to extend the Employee’s
employment as Chief Executive Officer of the Company through December 31, 2013
or later, the Option Expiration Date shall automatically extend until the later
of: (i) December 31, 2015 and (ii) that date that is one year following the date
that such new employment agreement expires, but in no event later than the tenth
anniversary of the date of grant.

     3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of
the Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

     4. Non-transferable. This Option may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will or by the applicable laws of descent and distribution, and shall
not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Option or of
any right or privilege conferred hereby shall be null and void.

     5. Withholding. Prior to delivery of the Shares purchased upon exercise of
this Option, the Company shall determine the amount of any United States
federal, state and local income tax, if any, which is required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of certificates representing the Shares purchased upon exercise of this
Option, collect from the Employee the amount of any such tax to the extent not
previously withheld. The Employee may satisfy his withholding obligations in the
manner contemplated by Section 14(d) of the Plan.

     6. Rights of the Employee. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Employee any right to, or guarantee of, continued employment by the Company, or
in any way limit the right of the Company to terminate employment of the
Employee at any time, subject to the terms of the Employment Agreement or any
other written employment or similar agreement between the Company and the
Employee.

     7. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Employee. Accordingly, the
Employee acknowledges that the

--------------------------------------------------------------------------------



Employee has been advised to consult his personal legal and tax advisor in
connection with this Agreement and this Option.

     8. Agreement Subject to the Plan. The Option and this Agreement are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference. Capitalized terms used herein but not
defined shall have the meaning set forth in the Plan. A copy of the Plan
previously has been delivered to the Employee. This Agreement, the Employment
Agreement and the Plan constitute the entire understanding between the Company
and the Employee with respect to this Option.

     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto.

     10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three business days
after being sent by certified mail, postage prepaid, return receipt requested or
one business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice): Company: Sirius XM Radio Inc., 1221 Avenue of the Americas, 36th Floor,
New York, New York 10020, Attention: General Counsel; and Employee: Address on
file at the office of the Company. Notices sent by email or other electronic
means not specifically authorized by this Agreement shall not be effective for
any purpose of this Agreement.

     11. Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

     12. Amendment. The rights of the Employee hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Employee’s consent.

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.               By:       Patrick L. Donnelly     Executive
Vice President, General Counsel and     Secretary                              
      Mel Karmazin


--------------------------------------------------------------------------------